In a consolidated action (1) by the vendee named in a contract for the purchase and sale • of real property to recover the down payment and to impress a vendee’s lien, and (2) by the vendor named in said contract for the specific performance thereof, the appeal is (a) from an order granting respondent’s motion for summary judgment striking out appellant’s answer and denying appellant’s cross motion for summary judgment dismissing respondent’s complaint, in the first above-mentioned action, and granting respondent’s motion for summary judgment dismissing appellant’s complaint and denying appellant’s cross motion for summary judgment striking out respondent’s answer, in the second above-mentioned action, and (b) from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present— Wenzel, Acting P. J„ Beldoek, Murphy, Ughetta and Kleinfeld, J.T.